Citation Nr: 1711796	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-11 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2014 rating decision, the RO increased the initial rating of the Veteran's service-connected bilateral pes planus to 10 percent, effective June 24, 2007.  In a July 2016 rating decision, the RO increased the initial rating of the Veteran's service-connected bilateral pes planus to 30 percent, effective June 24, 2007.  However, as these increases do not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown,    6 Vet. App. 35 (1993).

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The matter was remanded in March 2016 for additional development, which has been completed.


FINDINGS OF FACT

The most probative evidence indicates the Veteran's service-connected bilateral pes planus has been severe with pain on manipulation and use; pronounced symptoms not improved by orthopedic appliances have not been shown.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for pes planus        have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, and the Veteran underwent a VA examination.  Accordingly, the Board finds that there     has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements          of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable evaluation is assigned when there is mild acquired flatfoot and symptoms relieved by built-up shoe or arch supports.  A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication   of swelling on use, and characteristic callosities, a 30 percent disability rating is assigned for bilateral involvement.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The words "marked," "severe," and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to      the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran was diagnosed with bilateral pes planus during a VA examination in April 2007.  The Veteran was observed to have a normal gait, normal posture, no limitations for standing or walking, and no need for corrective shoe wear.

In March 2009, the Veteran reported that his feet were flat and painful, that standing caused pain and discomfort, and that he needed artificial supports.

VA treatment records show that a request for semi-rigid inserts for both feet was made on behalf of the Veteran in March 2010.  The Veteran reported in June 2010 that he had pain while standing and walking such that he could stand for up to one hour and walk for one to three miles.  He reported that the bilateral pes planus had a moderate effect on his abilities to exercise and play sports, but he denied that the problem had an effect on his abilities to do chores, travel, drive, or to feed, dress, and bathe himself.

During a VA examination in July 2010, the Veteran reported that he was able to stand for up to one hour, and to walk for one to three miles.  The Veteran reported that he used over-the-counter foot orthotics.  The examiner found no evidence of tenderness to touch at the plantar spring ligament.  Additionally, the examiner observed no pronation.  The Veteran's arch was present on non-weight bearing   and weight bearing, and he had a normal gait.

In his January 2016 hearing testimony, the Veteran said that prolonged standing   and walking causes him excessive pain.  He said that it is excessively painful just   to do normal daily activities.  The Veteran testified that his doctor told him his gait pattern will be "messed up" because of his flat feet.  The Veteran further testified that he uses orthotics for his feet, which he purchases over-the-counter.  

During a private podiatry examination in March 2016, the Veteran reported that         his ankles and heels were extremely painful, and worse with weight bearing.  He     said he was unable to walk greater than a few blocks before these areas became so painful that he had to stop and rest.  The Veteran reported being unable to perform his activities of daily living without assistance.  Upon physical examination, the Veteran was observed to have limited range of motion of the first metatarsophalangeal joints of the right and left feet.  It was also observed that the Veteran had severe pain with palpation to both posterior tibial tendons, significant edema to the medial ankles,    and severe pain with palpation to his plantar heels.  He was unable to do a heel     raise secondary to pain, and when he stood barefoot, his arches collapsed medially.  However, once the Veteran was placed in bilateral ankle braces, he reported feeling immediate support in his ankle, and had less pain.  The Veteran was instructed to wear them whenever ambulating.  

The Veteran underwent another VA examination in April 2016.  At that time, the Veteran reported pain to his plantar heels, plantar arches, and medial foot/ankle with prolonged standing and walking, and with the first step in the morning.  The Veteran reported that he gets partial relief from over-the-counter arch supports.   The Veteran reported that he is limited to standing for 20 to 30 minutes, and to walking up to a quarter of a mile.  The Veteran reported pain on use of and on manipulation of the feet, as well as swelling on use of both feet.  The Veteran       had no characteristic callouses.  It was noted that the Veteran has extreme tenderness of plantar surfaces on both feet; however, it was also noted that the tenderness is improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing, as well                 as marked pronation of both feet, which is improved by orthopedic shoes or appliances.  The Veteran's weight bearing line fell over to the right toe on both  feet.  The Veteran exhibited "inward" bowing of the Achilles tendon of both feet.  However, the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran reported that he uses over-the-counter arch supports for foot pain and ankle braces for   medial foot/arch pain.  It was noted that the Veteran's foot condition does not    cause functional impairment of an extremity such that no effective function    remains other than that which would be equally well served by an amputation      with prosthesis.  

Upon review of the record, the Board finds that a rating in excess of 30 percent is not warranted for the period on appeal.  While the Veteran has been noted to have extreme tenderness of the plantar surfaces of the feet, including the plantar heels and the posterior tibial tendons, he has also been noted to have relief of these symptoms with the use of orthopedic appliances.  In March 2016, the Veteran reported immediate relief from pain with the use of ankle braces, and in April 2016, the Veteran reported relief from pain on the plantar surfaces of the feet through the use of over-the-counter arch supports. Further, while the Veteran was noted to have pronation in April 2016, it was also noted that this was improved by orthopedic shoes or appliances, which, for the Veteran, include over-the-counter arch supports and ankle braces.  The evidence has not shown marked inward displacement of the Achilles tendon or severe spasms of the Achilles tendon on manipulation. Thus, the medical findings reflect a disability level that more nearly approximates severe, rather than pronounced, pes planus disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the Veteran's lay statements in support of his claim. However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his disability.  Accordingly, the Board finds that the preponderance of the evidence is against       the claim for disability rating in excess of that already assigned during the course     of the appeal.

The Board has considered whether the Veteran's bilateral foot disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology, and provides for a higher rating for additional or more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447, (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran does not contend that he is unemployable due to his bilateral foot disability, nor does the record reflect such.  Thus, a claim for TDIU is not raised by the record, no further action pursuant to Rice is necessary.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 30 percent.  See 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


